DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8, 10, 12-15, and 17 are pending, claims 14-15 have been withdrawn from consideration, claims 2, 6-7, 9, 11, and 16 have been cancelled, and claims 1, 3-5, 8, 10, 12-13, and 17 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections, claim objections, and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10, 12-13, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 8, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubi (US 2010/0256447), in view of Silverstein (US 5,025,778).
Regarding claim 1, Dubi discloses a sheath (see figure 4) capable of receiving an insertion tube  of an endoscope (fitted over a colonoscope [0159]), the sheath comprising: a sheath body (see 1, figure 4); an inflow port at a proximal end of the sheath body (channel 2 is connected to an external pump through channel 5, see figure 6; [0163]); an outflow port at the proximal end of the sheath body (suction force…proximal end of the virtual channel [0161]); a region including a plurality of outflow channels which extend along a length of the sheath body to remove debris from an anatomical region of interest (removed through virtual channel 15, figure 4 [0161]); and a plurality of radially expandable flexible members (2, figure 4) which extend along the length of the sheath body, the plurality of radially expandable flexible members being attached to an outer surface of the sheath body at a plurality of anchor points (see 2, figure 4) along the length of the sheath body, the plurality of radially expandable flexible members being configured to expand outwardly (see figures 2 and 4) from the outer surface of the sheath during active fluid inflow from the inflow port to a distal end of the sheath (inflation…expansion fluid [0163]), wherein an outflow channel of the plurality of outflow channels is over a radially expandable flexible member of the plurality of radially expandable flexible members (see 2 and 15, figure 4 | 15 borders the outer surface of 2), wherein the plurality of radially expandable flexible members are spaced apart along the sheath body to define (i) at least a portion of the outflow channels (see 2 and 15, figure 4) and (ii) one or more isolated spaces (see 2, figure 4) that extend between adjacent radially expandable flexible members when the plurality of radially expandable flexible members are inflated within a body passage and through which the fluid flows when it is supplied to the inflow port (inflation…fluid [0163]), wherein the one or more isolated spaces are separate from and at least partially surrounded by at least one of the plurality of outflow channels (see 2 and 15, figure 4). Dubi is silent regarding fluid flows out of the distal end and into the anatomical region of interest. 
Silverstein teaches a sheath (52, figure 6) with multiple tubing (54, figure 6) having radially flexible walls (see figure 6 vs. figure 13). The tubing can be expanded to provide a channel (55, figure 13). A waterjet or air jet can be coupled to the proximal end (56, figure 21) and placed in the channel under a desired pressure. The fluid pressure expands the channel to a desired size to provide the desired amount of fluid to the distal end (Col. 6, lines 63-65). 
It would have been obvious to one of ordinary skill in the art to modify the radially expandable flexible members of Dubi to have fluid flow out the distal end as taught by Silverstein. Doing so would provide fluid to the distal end and place the channel under a desired pressure (Col. 6, lines 62-66). The modified sheath would have flows out of the distal end and into the anatomical region of interest (Col. 6, lines 65-66; Dubi).
Regarding claim 5, Dubi further discloses the plurality of outflow channels includes rigid channels (the boundaries of outflow channels 15 are rigid | see inflated channel 2, channels 3, and colonic wall, figure 4) that are spaced apart to define additional isolated spaces that extend along the length of the sheath body.  
Regarding claim 8, Dubi further discloses the active fluid inflow provides irrigation fluid to a body region (Col. 6, lines 65-66; Dubi).  
Regarding claim 12, Dubi further discloses one or more sensors (one or more pressure sensors at different sites within the sleeve-like device [0132]; Dubi) located at the distal end of the sheath body (different regions of said body would encompass the distal end of the sheath body).  
Regarding claim 13, Dubi further discloses the one or more sensors measures at least one of pressure, temperature, and fluid flow rate (pressure sensor [0132]; Dubi).  
Regarding claim 17, Dubi further discloses the plurality of outflow channels include a rigid rib disposed on one of the plurality of radially expandable flexible members (the boundaries of outflow channels 15 are rigid | see inflated channel 2, channels 3, and colonic wall, figure 4). 

Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 28, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795